Digitally signed by
                                                                        Reporter of
                                                                        Decisions
                                                                        Reason: I attest to
                       Illinois Official Reports                        the accuracy and
                                                                        integrity of this
                                                                        document
                              Appellate Court                           Date: 2020.12.03
                                                                        10:14:35 -06'00'



                  People v. Luna, 2020 IL App (2d) 121216-B



Appellate Court    THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption            DRESHAWN LUNA, Defendant-Appellant.



District & No.     Second District
                   No. 2-12-1216



Filed              September 29, 2020



Decision Under     Appeal from the Circuit Court of Lake County, No. 10-CF-4004; the
Review             Hon. Mark L. Levitt, Judge, presiding.



Judgment           Affirmed in part and vacated in part.
                   Cause remanded.


Counsel on         James E. Chadd, Thomas A. Lilien, and Jaime L. Montgomery, of
Appeal             State Appellate Defender’s Office, of Elgin, for appellant.

                   Michael G. Nerheim, State’s Attorney, of Waukegan (Patrick Delfino,
                   Edward R. Psenicka, and Diane L. Campbell, of State’s Attorneys
                   Appellate Prosecutor’s Office, of counsel), for the People.
     Panel                     JUSTICE JORGENSEN delivered the judgment of the court, with
                               opinion.
                               Presiding Justice Birkett and Justice Schostok concurred in the
                               judgment and opinion.


                                               OPINION

¶1        In 2012, a jury convicted defendant, Dreshawn Luna, of first degree murder (720 ILCS
      5/9-1(a)(1) (West 2010)) and aggravated battery with a firearm (720 ILCS 5/12-4.2(a)(1) (West
      2010)) for crimes that he committed on July 4, 2010, when he was age 15. The trial court
      sentenced defendant to consecutive prison terms totaling 51 years for the first degree murder
      conviction (26 years for the murder, plus 25 years as an enhancement for personally
      discharging a firearm that proximately caused death) and 10 years for the aggravated battery
      conviction. On appeal, this court rejected defendant’s arguments concerning ineffective
      assistance of counsel, the constitutionality of his sentence, and the jury instructions supporting
      the firearm enhancement. However, we vacated a DNA fee and conducted, per defendant’s
      request, an in camera inspection of sealed medical documents. People v. Luna, 2015 IL App
      (2d) 121216-U.
¶2        Presently, this case returns to us, following our supreme court’s entry of a supervisory
      order, directing us to vacate our prior judgment, consider the effect of People v. Buffer, 2019
      IL 122327, on the issue of whether defendant’s sentence constitutes an unconstitutional
      de facto life sentence, and determine if a different result is warranted. People v. Luna,
      No. 119310 (Ill. Mar. 25, 2020) (supervisory order). For the following reasons, we affirm
      defendant’s conviction, vacate his sentence, and remand this matter for a new sentencing
      hearing.

¶3                                        I. BACKGROUND
¶4                                              A. Trial
¶5        Detailed facts concerning the trial proceedings were set forth in our prior order, and we
      need not repeat them here. Luna, 2015 IL App (2d) 121216-U, ¶¶ 7-28. For context, however,
      we summarize that, on the evening of July 3, 2010, and into the early morning hours of July 4,
      2010, there was a party at the Ramada Inn in Waukegan. Defendant played dice and lost
      money; later, in the parking lot, he complained that he needed his money back. Marquise
      Coleman asked defendant for his gun, and defendant removed it from his waistline. Coleman
      returned to the party with defendant’s gun and robbed the people playing dice, including
      Farkhan Jones, at gunpoint. Coleman then returned to the parking lot, and defendant demanded
      that Coleman return the gun and the money that defendant had lost in the game. Coleman did
      so, and defendant waved at a car that was driving away, motioning for it to come over. A man,
      later identified as Patrick Enis, exited the vehicle and walked up to defendant. Enis and
      defendant appeared to have an unfriendly conversation. They walked toward the driver’s side
      of the car. Coleman saw defendant point the gun at the driver, Jones, and shoot. Jones died
      from his injuries. Enis ran away, and defendant shot at him while he was running.
¶6        Enis confirmed that he saw defendant take a gun out from his pocket and hold it near
      Jones’s head. Jones leaned back and tried to push the gun out of his face. Enis testified that he

                                                  -2-
       turned to run and heard the first gunshot. He heard more gunshots and felt a bullet pass by him.
       Enis looked behind him to see if defendant was following him, and he saw defendant aiming a
       gun in his direction. Enis heard another shot and was hit in the back. Enis testified repeatedly
       that he was “100%” positive that defendant was the person who shot him. Another witness
       testified that, after the shooting, defendant, holding a gun on his lap, said that Jones was shot
       because he reached for the gun.
¶7         The jury convicted defendant of first degree murder and aggravated battery with a firearm,
       further finding that he personally discharged the firearm used in those crimes.

¶8                                              B. Sentencing
¶9         On October 12, 2012, the trial court denied defendant’s motion for a new trial and
       proceeded to sentencing. The State emphasized that defendant had a history of repeated
       delinquency (which included committing burglary with his older brother at age nine), that an
       expert deemed him as potentially having antisocial personality disorder, and that, while
       detained, defendant had demonstrated a continued lack of respect for authority. The State
       argued that, in terms of mitigation, there was “absolutely nothing” to consider, and it requested
       a term of 90 years’ imprisonment.
¶ 10       Defense counsel disagreed with the State’s position and argued that “the mitigation is
       everywhere.” Counsel emphasized that defendant was 15 years old at the time of the offense.
       Counsel explained that, while the presentence report included that defendant entered the
       system at age nine, it also reflected that he was a charming, funny kid who related to his peers,
       was close to his family, received good grades, attended church, and actively participated
       socially. Counsel argued that the court was sentencing someone who was “not fully formed”
       at the time of the crimes and related the principles that had been enunciated in Miller v.
       Alabama, 567 U.S. 460 (2012), just a few months earlier. Namely, counsel argued that
       juveniles (1) lack maturity and have an underdeveloped sense of responsibility, leading to
       recklessness and impulsivity; (2) are more vulnerable to negative influences and outside
       pressures from family and peers; (3) lack the ability to extricate themselves from crime-
       producing settings, as they have limited control over their environment; and (4) do not have a
       fully formed character like adults, and their actions are less likely to evidence irretrievable
       depravity. Moreover, counsel pointed out that defendant’s impulsivity had, in fact, been noted
       in the presentence report and that there was “not an ounce of planning” in this tragic crime;
       rather, it reflected the momentary, impulsive act of a 15-year-old, as opposed to a premeditated
       act. In addition, defendant came from a broken home, his mother did not have time to
       adequately assist him with issues, and, accordingly, starting at a very young age, he was
       exposed to gang and crime culture and was in and out of counseling and treatment, without
       progress. Counsel argued that the sentencing scheme at play, which subjected a juvenile
       offender to the same sentence as an adult, improperly removed youth from the court’s
       meaningful consideration. Counsel requested a sentence below the mandatory minimum,
       arguing that, under Miller, the mandatory sentence that defendant faced was inappropriate for
       a juvenile.
¶ 11       The court sentenced defendant to consecutive prison terms totaling 51 years for the first
       degree murder conviction (26 years for the murder, plus 25 years as an enhancement for
       personally discharging a firearm that proximately caused death) and 10 years for the
       aggravated battery conviction. It noted that it was “deeply concerned” about defendant’s

                                                   -3-
       lengthy history of involvement in the juvenile justice system, commencing at age nine with a
       residential burglary, continuing thereafter, and then ending after these crimes, when he was
       arrested on the street with a loaded weapon. It stated that it considered “very carefully”
       defendant’s age, the circumstances surrounding his upbringing and home life, the impact of
       his life on the streets, and his prospects for potential restoration to useful citizenship. Further:
                    “It appears that throughout [defendant’s] lifetime he has received a great deal of
                opportunity and benefit from the variety of probation officers and individuals that
                worked with him. Unfortunately, it appears that *** each effort to prevent this tragedy
                failed at every turn. That said, the sentence that I fashion today must take into account
                not only punitive measures *** [but I] also must address prospects for his
                rehabilitation, and restoration, and useful citizenship [which] I don’t take lightly at all.
                    In fact, I am deeply swayed by the defense’s argument that his age—his tender age
                and his prospects for rehabilitation and restoration must play a very large role in the
                sentence that I meet [sic] out today. [Defendant’s] conduct, however, in many ways
                ties my hands. Although he was given the opportunity to succeed at many turns, he has
                demonstrated repeatedly that he is not willing to conform his conduct to that of which
                is expected of citizens living in our community. It is true that he is a child in many
                ways, however, not for purposes of sentencing following conviction of first[-]degree
                murder and a sentence of aggravated battery with a firearm. Simply not the case.”
                (Emphasis added.)
¶ 12       Defendant moved the court to reconsider his sentence. He argued that the court erred by
       not fully considering his age, particularly with respect to the mandatory 25-year firearm
       enhancement and the consecutive nature of the sentence, which, he argued, effectively resulted
       in a mandatory life sentence and violated Miller. The court then discussed with counsel that
       the sentencing scheme that existed at the time mandated a minimum 51-year sentence for
       defendant. After confirming the mandatory minimum, the court continued:
                    “COURT: And you think what, you think that Miller stands for the proposition that
                I can disregard Illinois sentencing guidelines?
                    DEFENSE COUNSEL: [The United States] Supreme Court said that the Louisiana
                state court should have ignored Louisiana guidelines.
                    COURT: Okay.
                    DEFENSE COUNSEL: So, yes, I mean, yes, Judge, we think that in light of the
                Eighth Amendment to the United States Constitution, the Illinois Constitution, due
                process clauses of those constitutions, that, yes, that sentencing court should[,] in light
                of Miller ***, ignore what are called mandatory penalty schemes for juveniles.”
¶ 13       Counsel continued, arguing that additional factors in mitigation should have been
       considered, in that the circumstances were not likely to reoccur, because defendant would
       never be a juvenile again, which, he opined, was a big factor contributing to the commission
       of the crimes. He further noted that the court found that 26 out of 27 possible aggravating
       factors did not apply in this case, which, counsel argued, should lean in defendant’s favor.
¶ 14       In response, the State distinguished Miller factually and further argued that the court had
       sentenced defendant compassionately.
¶ 15       The court denied the motion to reconsider. It noted that it had issued close to the minimum
       sentence that defendant could have received under the “statutory sentencing schemes that are

                                                     -4-
       in place.” The court explained that, although the statutory range for first degree murder was 20
       to 60 years, it had imposed upon defendant only 26 years, giving “extreme weight” to the fact
       that he was a minor, “[albeit] a minor with a delinquent history that is unlike many others.”
       The court further noted that, with respect to the enhancement for discharging the firearm, it
       had imposed the absolute minimum, and, finally, that it had imposed “close” to the minimum
       sentence for aggravated battery with a firearm (i.e., 10 years in the 6- to 30-year range).

¶ 16                                      C. Appellate Proceedings
¶ 17        On direct appeal, defendant argued that the mandatory transfer of juveniles to adult court
       in cases involving first degree murder (705 ILCS 405/5-130 (West 2010)), the application to
       juveniles of mandatory firearm enhancements (see 730 ILCS 5/5-8-1(a)(1)(d) (West 2010)),
       the mandatory consecutive sentencing (see 730 ILCS 5/5-8-4(d)(1) (West 2010)), and the
       application of adult sentencing ranges and “truth in sentencing” provisions (730 ILCS 5/3-6-
       3(a)(2)(i), (ii) (West 2010) (requiring that he serve 100% of the murder sentence)) did not
       permit consideration of his youthfulness at the time of the offense, and thus, his sentence was
       unconstitutional. We rejected his arguments. Luna, 2015 IL App (2d) 121216-U, ¶¶ 36-38.
¶ 18        Thereafter, the supreme court denied defendant’s petition for leave to appeal, but, as noted,
       it directed this court to vacate our prior decision and to consider the effect, if any, of Buffer on
       defendant’s sentence. Luna, No. 119310. We allowed the parties to submit supplemental
       briefing on the pertinent issue.

¶ 19                                          II. ANALYSIS
¶ 20       Preliminarily, we note again that, although defendant’s initial appeal raised multiple issues,
       we maintain our original holdings on all issues except the constitutionality of defendant’s
       sentence, which we reconsider here. See Luna, 2015 IL App (2d) 121216-U.
¶ 21       As detailed in our prior decision, the Supreme Court has issued a series of decisions that,
       collectively, reflect that mandatory life sentences for juvenile defendants violate the eighth
       amendment (U.S. Const., amend. VIII). See Miller, 567 U.S. at 479 (even for those convicted
       of homicide, the eighth amendment prohibits “a sentencing scheme that mandates life in prison
       without possibility of parole for juvenile offenders”); Graham v. Florida, 560 U.S. 48, 74
       (2010) (when imposed on juvenile offenders for crimes other than homicide, a life sentence
       without the possibility of parole violates the eighth amendment); Roper v. Simmons, 543 U.S.
       551, 568-73 (2005) (capital punishment for juvenile offenders violates the eighth
       amendment). 1 These decisions emphasize that juvenile offenders are inherently different from
       adult offenders and that minors have less moral culpability and greater rehabilitative potential
       than adult offenders. While not outright banning life sentences for juveniles convicted of
       homicide, the Court has held that a life sentence may not be mandated and that, before a life
       sentence may be imposed, the sentencing court must consider mitigating circumstances, such
       as the minor’s youth and its “attendant circumstances.” See Miller, 567 U.S. at 483, 489. Miller
       also made clear that “appropriate occasions for sentencing juveniles to this harshest possible
       penalty will be uncommon.” Id. at 479.

          1
           The eighth amendment and the proportionate penalties clause of the Illinois Constitution (Ill.
       Const. 1970, art. I, § 11) are generally read coextensively. See, e.g., People v. Patterson, 2014 IL
       115102, ¶ 101.

                                                    -5-
¶ 22       The Illinois Supreme Court has also issued decisions that, collectively, reflect that
       (1) Miller applies to discretionary, as well as mandatory, life sentences (People v. Holman,
       2017 IL 120655, ¶ 40); (2) Miller applies to sentences that cannot be served in one lifetime
       and, thus, that have the same practical effect on a juvenile as a mandatory life sentence without
       parole (People v. Reyes, 2016 IL 119271, ¶¶ 9-10); and (3) any sentence exceeding 40 years is
       a de facto life sentence requiring the sentencing court to consider, before imposition, youth
       and its attendant circumstances (Buffer, 2019 IL 122327, ¶¶ 41-42). Thus, a juvenile defendant
       may be sentenced to natural life or a de facto life sentence; however, to comply with
       constitutional requirements, the sentencing court must first
               “determine[ ] that the defendant’s conduct showed irretrievable depravity, permanent
               incorrigibility, or irreparable corruption beyond the possibility of rehabilitation. The
               court may make that decision only after considering the defendant’s youth and its
               attendant characteristics. Those characteristics include, but are not limited to, the
               following factors: (1) the juvenile defendant’s chronological age at the time of the
               offense and any evidence of his particular immaturity, impetuosity, and failure to
               appreciate risks and consequences; (2) the juvenile defendant’s family and home
               environment; (3) the juvenile defendant’s degree of participation in the homicide and
               any evidence of familial or peer pressures that may have affected him; (4) the juvenile
               defendant’s incompetence, including his inability to deal with police officers or
               prosecutors and his incapacity to assist his own attorneys; and (5) the juvenile
               defendant’s prospects for rehabilitation.” (Emphasis added.) Holman, 2017 IL 120655,
               ¶ 46 (citing Miller, 567 U.S. at 477-78).
¶ 23       Indeed, this State has now codified the Miller factors. Specifically, section 5-4.5-105(a) of
       the Unified Code of Corrections (Code) provides that, when a person under 18 years of age
       commits an offense, the trial court at the sentencing hearing shall consider the following factors
       in mitigation: (1) the person’s age, impetuosity, and level of maturity at the time of the offense,
       including the ability to consider risks and consequences of behavior, and the presence of
       cognitive or developmental disability, or both, if any; (2) whether the person was subjected to
       outside pressure, including peer pressure, familial pressure, or negative influences; (3) the
       person’s family, home environment, educational and social background, including any history
       of parental neglect, physical abuse, or other childhood trauma; (4) the person’s potential for
       rehabilitation or evidence of rehabilitation, or both; (5) the circumstances of the offense; (6) the
       person’s degree of participation and specific role in the offense, including the level of planning
       by the defendant before the offense; (7) whether the person was able to meaningfully
       participate in his or her defense; (8) the person’s prior juvenile or criminal history; and (9) any
       other information the court finds relevant and reliable, including an expression of remorse, if
       appropriate, although, if a defendant chooses not to make a statement on advice of counsel, a
       lack of an expression of remorse shall not be considered as an aggravating factor. 730 ILCS
       5/5-4.5-105(a) (West 2016).
¶ 24       Here, defendant argues that, in light of the foregoing, his sentence constitutes an
       unconstitutional de facto life sentence, as the court was required to impose more than 40 years’
       imprisonment without adequate consideration of his youth and its attendant circumstances. The
       State does not dispute that, per Buffer, defendant received a de facto life sentence. Indeed, we
       agree that the applicable sentencing scheme, at that time, mandated a minimum 51-year
       sentence. See 730 ILCS 5/5-4.5-20(a) (West 2010) (range of 20 to 60 years for first degree


                                                    -6-
       murder); 730 ILCS 5/5-8-1(a)(1)(d)(iii) (West 2010) (mandatory add-on of 25 years to natural
       life); 720 ILCS 5/12-4.2(b) (West 2010) (aggravated battery with a firearm is a Class X felony);
       730 ILCS 5/5-4.5-25(a) (West 2010) (range for a Class X felony is 6 to 30 years); 730 ILCS
       5/5-8-4(d)(1) (West 2010) (providing for mandatory consecutive sentences). Moreover,
       defendant received a 61-year sentence, most of which must be served 100% (730 ILCS 5/3-6-
       3(a)(2)(i)-(ii) (West 2010)). As such, defendant received a de facto life sentence.
¶ 25        The State nevertheless disagrees that defendant’s life sentence violates the eighth
       amendment. It contends that the trial court imposed the sentence only after considering
       defendant’s youth and its attendant circumstances. Specifically, the State notes that defense
       counsel repeatedly emphasized defendant’s youth and the Miller decision, both at sentencing
       and when moving the court to reconsider the sentence. The State argues that the court had
       before it voluminous information (through the presentence report, argument, letters, and the
       record itself) that allowed it to adequately consider all of the relevant factors attendant to
       defendant’s youth. In sum, the State contends that the evidence spoke to the circumstances of
       the offense and to defendant’s youth and immaturity, outside negative influences, home
       environment, lack of rehabilitation, role in the offense, ability to participate in his defense, and
       prior juvenile history. As this information was before the court, the State concludes that the
       court properly considered it prior to sentencing and that, thus, defendant’s sentence is not
       unconstitutional.
¶ 26        We agree that defendant’s youth was considered at sentencing. The court expressly gave
       “great weight” to defendant’s youth and was “deeply swayed” by defendant’s “tender age.” It
       also commented that it had considered his broken family life and the impact on him from street-
       gang influences. It made findings suggesting that defendant’s juvenile record—which
       primarily concerned burglary, theft, and revocations of probation—did not bode well for his
       rehabilitative capacity, as he had not yet reformed his conduct, despite attempts at intervention.
       The court had evidence before it, such as psychological evaluations and caseworker comments
       in the presentence report, that defendant was at risk for adult antisocial personality disorder
       and likely needed long-term residential treatment.
¶ 27        Nevertheless, the admission of evidence and argument related to the Miller factors does
       not necessarily mean that those factors were adequately considered or evaluated to determine
       whether defendant was the rare juvenile simply beyond the possibility of rehabilitation. See,
       e.g., People v. Reyes, 2020 IL App (2d) 180237, ¶ 31. While this is perhaps a close case, given
       the legal developments since defendant was sentenced, we find it prudent to err on the side of
       concluding that defendant’s sentence violates the eighth amendment and that he is entitled to
       a new sentencing hearing.
¶ 28        First, we infer from the court’s comments that it believed that it had limited, if any, room
       for discretion in fashioning defendant’s sentence. The court discussed with defense counsel
       that the statutory minimums at the time did not give it authority to impose upon defendant less
       than the minimum required by Illinois law, a minimum that now would be considered a de facto
       life sentence. The court noted that it imposed upon defendant terms on the lower end of the
       scale for the underlying crimes, as well as the minimum statutory firearm enhancement, but,
       again, the court understood that it was bound to apply the enhancement. Critically to this case,
       however, the sentencing scheme for juveniles in this State has changed to now afford
       sentencing courts discretion to apply that enhancement. See 730 ILCS 5/5-4.5-105(b), (c)
       (West 2018).

                                                    -7-
¶ 29       Second, the court commented that it could not consider defendant as a child for purposes
       of sentencing. However, the framework for sentencing juvenile defendants to life
       imprisonment has since evolved. Further, considering a defendant’s youth generally is a far
       cry from finding that a defendant is the rare juvenile who committed conduct showing
       irreparable corruption beyond the possibility of rehabilitation. See, e.g., Buffer, 2019 IL
       122327, ¶ 41; Holman, 2017 IL 120655, ¶¶ 45-46. The State disagrees, noting that the court
       here considered that defendant did not appear to take advantage of the efforts previously taken
       to rehabilitate him and that he had a delinquent history unlike many others. However, all
       juveniles who are theoretically eligible for life sentences will have committed horrific crimes,
       and we do not think it unreasonable to speculate that many such juveniles will possess
       delinquency histories or have failed attempts at intervention. The current case law, however,
       instructs that not all of those juveniles eligible for life sentences should receive them; rather, a
       life sentence for a juvenile is appropriate only where that defendant is the “rare juvenile
       offender” whose crime reflects “irretrievable depravity, permanent incorrigibility, or
       irreparable corruption beyond the possibility of rehabilitation.” (Emphases added.) Holman,
       2017 IL 120655; Montgomery v. Louisiana, 577 U.S. at ___, ___, 136 S. Ct. 718, 734 (2016).
       Indeed, the Court has clarified that it is not sufficient for a sentencing judge to merely “consider
       the juvenile’s youth”; rather, the penological justifications for a life sentence without parole
       entirely collapse for the juvenile offender, unless that offender is the “rare” child whose crime
       reflects more than “unfortunate yet transient immaturity.” (Internal quotation marks omitted.)
       Montgomery, 577 U.S. at ___, 136 S. Ct. at 734. While express findings of incorrigibility are
       not required (id. at ___, 136 S. Ct. at 735), sentencing courts must still “determine” and
       somehow express, after considering the defendant’s youth and the enumerated attendant
       circumstances, that “the defendant’s conduct showed irretrievable depravity, permanent
       incorrigibility, or irreparable corruption beyond the possibility of rehabilitation.” Holman,
       2017 IL 120655, ¶ 46. In our view, the court did not make those findings here.
¶ 30       Indeed, we note that there were, arguably, glimmers of hope in defendant’s presentence
       report. He received good grades, he was an enthusiastic participant in group activities, he
       related to his peers, and he had strong family relationships. The crimes at issue, while horrible
       and senseless, were consistent with impulsive and immature behavior. The court was able to
       consider many factors, but it was simply unable to consider defendant’s youth and the attendant
       circumstances under the framework that has since developed in case law, and did not possess
       the discretion to impose less than a mandatory de facto life sentence.
¶ 31       In sum, courts look to evolving standards of decency that mark the progress of a maturing
       society. See Buffer, 2019 IL 122327, ¶ 16. We are reminded that “children cannot be viewed
       simply as miniature adults.” J.D.B. v. North Carolina, 564 U.S. 261, 274 (2011). Certainly,
       the framework for sentencing juveniles has markedly evolved since defendant’s sentence was
       imposed here. The court considered some pertinent evidence at sentencing, but it neither had
       the benefit of the scope of analysis that has since been conducted concerning juvenile
       culpability, nor had at its disposal the current modifications to sentencing parameters. Miller
       had been issued only a few months prior to defendant’s sentencing, and Reyes, which held that
       Miller applied to juveniles receiving de facto life sentences, was not decided until four years
       later. Further, and as previously discussed, our state’s codification of the Miller factors, the
       elimination of “mandatory” enhancements for juveniles, and Buffer were all issued after
       defendant was sentenced. Accordingly, we conclude that defendant is entitled to a new


                                                    -8-
       sentencing hearing under the scheme prescribed by section 5-4.5-105 of the Code. Buffer, 2019
       IL 122327, ¶ 47; see also Reyes, 2016 IL 119271, ¶ 12. We note that the sentencing judge must
       not simply claim to have followed the Miller factors; the judge must use those factors to
       evaluate evidence at the new sentencing hearing to determine whether defendant is “among the
       rarest of juvenile offenders whose conduct places him [or her] beyond the possibility of
       rehabilitation.” See, e.g., Reyes, 2020 IL App (2d) 180237, ¶¶ 31-32. We express no view
       about the sentence that defendant should ultimately receive; however, “[o]n remand, the trial
       court could once again impose a de facto life sentence only if it determines that the defendant
       is beyond rehabilitation.” (Emphasis omitted.) Id. ¶ 32.
¶ 32       In sum, we affirm defendant’s conviction, vacate his sentence, and remand for resentencing
       in accordance with this decision.

¶ 33                                       III. CONCLUSION
¶ 34       For the forgoing reasons, the judgment of the circuit court of Lake County is affirmed in
       part and vacated in part. The cause is remanded for resentencing.

¶ 35      Affirmed in part and vacated in part.
¶ 36      Cause remanded.




                                                  -9-